On February 2,2005, for violating the conditions of a deferred sentence, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison, with ten (10) years suspended, for the offense of Burglary, a felony; and Count II: Six (6) months in the Cascade County Jail, to run concurrent with Count I, for the offense of Theft, a misdemeanor.
On May 16, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, AD JUDGED AND DECREED that the sentence shall be amended as follows: Count I: Twenty (20) years in the Montana State Prison, with fifteen (15) years suspended; and Count II: Six (6) months to the Cascade County Jail, to run concurrent with Count I. The terms and conditions shall remain as imposed in the Judgment of February 2, 2005.
DATED this 23rd day of June, 2005.
Hon. Ted L. Mizner District Court Judge